Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Swanson on 12/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 10, line 24, “the upstream end” has been replaced with –an upstream end--.
Claim 15, line 1, “the second stage seat” has been replaced with –a second stage seat-.
Claim 16, line 2, “the second stage seat” has been replaced with –a second stage seat-.

	The above amendments to claims 10, 15, and 16 have been made to overcome a lack of antecedent basis issue.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Hayes (U.S. Pat. No. 5474107), Huitorel et al. (U.S. Pat. No. 2012/0234435) and Desmond (U.S. Pat. No. 754547) were considered most pertinent to applicant's disclosure.  
Hayes discloses a variable flow valve comprising: an outer valve plug (128) comprising: a valve plug body having an upstream portion (top end) and an outer plug tapered portion outer taper) extending from the upstream portion; and a plug passage (in which 162 extends) extending through the valve plug body, the plug passage comprising: a first segment (170) extending into the upstream portion of the valve plug body, the first segment including a first stage seat; and a second segment (below 170) extending from the first segment; an inner valve plug (126) disposed within the plug passage and extending into the bushing through the shaft opening, the inner valve plug comprising: a head (126) having an inner plug tapered portion (166) configured to mate with the first stage seat; and a shaft (162) extending from the head through the shaft opening; and a cap (160) attached to the shaft. Hayes does not disclose a bushing comprising: an upstream end having a shaft opening extending through the upstream end; a downstream end; and a shoulder extending radially inward and disposed between the upstream end and the downstream end; wherein the bushing is disposed within the second segment; the cap is attached to the shaft and disposed within the bushing; and wherein the cap is configured to actuate the inner valve plug between a first stage closed position and a first stage open position and is configured to engage 
Hayes also discloses an apparatus for dispensing fluid, the apparatus comprising: a body (112) defining an upstream fluid chamber (118) and a downstream fluid chamber (above 176) an outer valve seat (at 130) extending radially inward from the body between the upstream fluid chamber and the downstream fluid chamber; a variable flow valve(110) disposed within the body, the variable flow valve movable between a fully closed position (fig. 5), a partially open position (fig. 6), and a fully open position (fig. 7), wherein the variable flow valve comprises: an outer valve plug (128) comprising: a valve plug body (128) having an upstream portion (top end) and an outer plug tapered portion extending from the upstream portion and configured to mate with the outer valve seat (as seen in fig. 5); and a plug passage (through which 166 extends) extending through the valve plug body and including a first stage seat; an inner valve plug (126) disposed within the plug passage, the inner valve plug comprising: a head (126) having an inner plug tapered portion (166), the inner plug tapered portion configured to mate with the first stage seat (at 168); and a shaft (162) extending from the head and into the bushing; a cap (160) attached to the shaft and disposed within the bushing.  Hayes also does not disclose a second stage spring disposed within the upstream fluid chamber and configured to bias the outer valve plug towards the outer valve seat; a bushing disposed within the plug passage; the inner valve plug extending into the bushing; the shaft extending from the head and into the bushing; and a first stage spring disposed within the bushing and around the shaft, the first stage spring extending between the upstream end of the bushing and the cap; wherein the cap is 
Desmond and Huitorel et al. each also disclose related two stage actuated valves.  However, regarding claim 1, both similarly lack a bushing comprising: an upstream end having a shaft opening extending through the upstream end; a downstream end; and a shoulder extending radially inward and disposed between the upstream end and the downstream end; wherein the bushing is disposed within the second segment; the cap is attached to the shaft and disposed within the bushing; and wherein the cap is configured to actuate the inner valve plug between a first stage closed position and a first stage open position and is configured to engage the shoulder of the bushing to actuate the outer valve plug between a second stage closed position and a second stage open position. Regarding claim 10, Desmond and Huitorel et al. fail to disclose a first stage spring disposed within the bushing and around the shaft, the first stage spring extending between the upstream end of the bushing and a cap; wherein the cap is configured to actuate the variable flow valve from the fully closed position to the partially open position, where the inner valve plug is displaced from the first stage seat, and from the partially open position to the fully open position, where the outer valve plug is displaced from the outer valve seat. Desmond also fails disclose a second stage spring disposed within the upstream fluid chamber and configured to bias the outer valve plug towards the outer valve seat; a bushing disposed within the plug .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2006108930 (Trochou) and DE 102016103789 (Nagel) each disclose related two stage valves; however also do not disclose the particular details of the cap and bushing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753